IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43707

STATE OF IDAHO,                                )     2016 Unpublished Opinion No. 481
                                               )
       Plaintiff-Respondent,                   )     Filed: April 12, 2016
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
CURTIS RAY STOVER,                             )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Curtis Ray Stover, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       In 2003, Curtis Ray Stover was found guilty of two counts of lewd conduct with a child
under sixteen, Idaho Code § 18-1508. The district court imposed a unified sentence of thirty
years, with a minimum period of confinement of ten years.          Stover timely filed an Idaho
Criminal Rule 35 motion for a reduction of his sentence, which the district court denied. In
2015, Stover filed a second Rule 35 motion for a reduction of his sentence, pro se. He also filed
motions for appointment of counsel and for a hearing relating to his Rule 35 motion. The district
court denied Stover’s Rule 35 motion as successive and untimely. Because the court found that
it had no jurisdiction to grant relief, it also denied Stover’s other motions. Stover now appeals
the court’s denial of his Rule 35 motion.


                                                1
       A lower court’s decision to grant or deny a Rule 35 motion will not be disturbed in the
absence of an abuse of discretion. State v. Villarreal, 126 Idaho 277, 281, 882 P.2d 444, 448 (Ct.
App. 1994). Idaho Criminal Rule 35 vests the trial court with jurisdiction to consider and act
upon a motion to reduce a sentence that is filed within 120 days after the entry of a judgment of
conviction unless that motion is to reduce an illegal sentence. Rule 35 further provides that no
defendant may file more than one motion seeking a reduction of sentence. Id. The prohibition
of successive motions under Rule 35 is jurisdictional. State v. Bottens, 137 Idaho 730, 732-33,
52 P.3d 875, 877-78 (Ct. App. 2002).
       In support of his “Motion for Correction or Reduction of Sentence, ICR 35,” Stover
asked the district court to reconsider and reduce his original sentence. Specifically, he asserted
that because he was sexually assaulted while in prison by a department of corrections officer, the
court should “grant [him] relief so that [he] may receive mental health and medical care in an
environment so that [he] may feel safe from repercussions.” In his appellate brief, Stover
contends that the district court erred in denying his motion because he “should be released from
prison so [he] can get the care [he] would feel comfortable with getting from an outside source.”
Stover also adds, for the first time on appeal, that his sentence is now illegal because it has
become “excessive and unduly harsh” as compared to the sentence initially imposed by the
sentencing court.
       Pursuant to I.C.R. 35(a), the district court may correct an illegal sentence at any time.
However, issues not raised to the district court may not be considered for the first time on appeal.
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). To the extent that Stover’s appeal
raises the issue of his sentence becoming illegal, this issue was neither presented to nor decided
by the district court. Therefore, we do not address the merits of this claim.1
       Finally, regarding Stover’s contention that the district court incorrectly denied his motion
for a reduction in sentence, we hold that the district court did not err. Stover filed the Rule 35
motion at issue over eleven years after the entry of judgment in the underlying conviction. This
was his second motion requesting a reduction of his sentence pursuant to Rule 35. The district
court correctly found that his motion was both untimely and improperly successive. Thus, the

1
         We note, however, that Stover’s argument that the conditions of his confinement are
illegal may still be addressed through other avenues. He can file a petition for writ of habeas
corpus pursuant to Idaho Code § 19-4201, et. seq., or a 1983 claim pursuant to 42 United States
Code § 1983.
                                                 2
district court lacked jurisdiction to grant Stover’s requested relief. The district court’s order
denying Stover’s Rule 35 motion is affirmed.




                                               3